Citation Nr: 0305278	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-32 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disability productive 
of dental caries, based on aggravation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION

The appellant had service from May 1953 to May 1955, and from 
April 1959 to April 1987.   

This appeal arises before the Board of Veterans' Appeals from 
a July 1996 rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veteran's Affairs 
(VA), which denied the veteran's claim for service connection 
for dental conditions due to periodontal disease.  
Jurisdiction has since been moved to the Atlanta, Georgia RO.

This issue was previously before the Board in February 2000 
at which time service connection for loss of maxilla, teeth, 
and bone due to periodontal disease was granted.  The issue 
of service connection for a disability productive of dental 
caries based on aggravation was remanded for additional 
development.  It has now been returned to the Board for 
adjudication.


FINDING OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.   No probative evidence demonstrating the veteran 
sustained dental caries due to aggravation during active 
service has been submitted.




CONCLUSION OF LAW

A tooth disability described as dental caries, was not 
incurred in or aggravated by active military service, nor 
proximately due to or the result of service-connected 
residuals of dental treatment.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (2002); 38 C.F.R. §§ 3.381, 3.382, 17.120 
(1993); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his claim and 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf by means of the discussion in a September 2002 VA 
letter (in which he was informed that VA would provide a 
medical examination and non-VA records relating to his claim, 
and what evidence he needed to establish entitlement to 
compensation benefits); the March 1997, and November 2002 
rating decisions; the Board Remand in February 2000 (in which 
he was specifically told that he should furnish VA with any 
additional evidence, to include private medical record, to 
support his claim, and that VA would provide a special dental 
examination); the September 1997 statement of the case and, 
the November 2002 supplemental statement of the case (in 
which he was provided with the laws and regulations 
applicable to his claim).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  The 
veteran has been afforded examinations addressing the 
disability on appeal in December 1996, and November 2002.  
Service records, VA records, and private treatment records 
have been associated with the claims file.  There does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  

Factual Background.   The veteran avers that service 
connection for dental caries due to aggravation is 
appropriate in this case.   Based on a review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the claim for 
service connection for dental caries due to aggravation is 
denied.

The veteran's service medical records, (SMRs) include 
extensive dental treatment during service, and do not show 
that the veteran manifested any dental disabilities due to 
trauma.  He submitted a claim for periodontal dental 
treatment in November 1993.  

A report of a VA records review, dated December 1993, is of 
record.  The examiner reported that: "[The] military records 
show that a relatively large cyst was removed from the 
maxilla, and that severe periodontal pyorrhea of long term 
duration created destruction of bone and loss of teeth.  A C 
& P examination is warranted and should be performed by 
specialists."

Upon dental examination by VA in December 1996, the examiner 
reported that the veteran underwent extensive dental care in 
service including multiple extractions, extensive crown and 
bridge restorations, endodontics and periodontal maintenance 
procedures.  Upon discharge he continued to go to Ft. Gordon, 
Georgia for routine care as a military retiree.  He was told 
in 1993-1994 that due to government cutbacks he could no 
longer receive dental treatment.  He then went to a private 
dentist at his expense.  There was no history of any facial 
or mouth trauma.  He was seeking VA dental care due to his 
extensive amount of dental work in service.  

The examiner reported extensive fixed bridgework with 
extremely poor margins of teeth # 6, 23, and 24.  Extensive 
dental caries were noted under the crown of tooth 
# 6.  The veteran had excellent oral hygiene.  There were 
occasional periodontal pockets of 3-4 mm.

By rating action in March 1997, service connection for loss 
of maxilla, teeth, and bone due to periodontal disease was 
denied.  

In February 2000, the Board granted service connection for 
dental examination or outpatient treatment for loss of 
maxilla, teeth, and bone due to periodontal disease.  In 
making that determination, the Board noted that an informal 
claim had been raised in the VA dental examination in 
December 1996 where the examiner found dental disabilities 
which did not appear to be due to periodontal disease.  As 
such  the Board sought clarification of the issue and 
remanded a claim for entitlement to service connection for 
disability productive of dental caries based on aggravation.

In a VA dental examination in November 2002, the examiner 
noted that he was asked to address the following question: 
"[I]n your opinion, did the caries exist prior to crown work 
on tooth number 6, or would caries normally develop under an 
adequately constructed crown?"

The examiner reported that a review of the records revealed 
no report of caries being present on tooth number 6 at any 
time.  He stated that extensive dental caries was noted under 
the crown of # 6 in the December 1996 VA dental examination, 
but that no caries were noted on his examination.  The 
examiner reported a discolored but firm area on the root 
surface of tooth number 6.  Periapical radiographs taken at 
different verticular angulations also failed to show evidence 
of extensive decay.  The examiner opined that: "[I]f 
extensive decay had been present on number 6 in 1996,  I 
would expect the caries to have progressed to the point where 
it would be obvious both clinically and radiographically.  
The discolored but firm area noted on tooth number 6 today, 
may very well represent an area where the root surface was 
softened in 1996 but has remineralized since that time.  The 
margins of the crown on number 6 are less than perfect but as 
the crown has been present for over 20 years without failure, 
I would be hesitant to criticize the treating dentist's 
work."  

In response to the question of whether caries develop under 
an adequately constructed crown, the examiner stated that: 
"[T]he answer is yes, and it happens commonly since 
recurrent decay is one of the most common reasons for failure 
of crowns and bridges."  

The impression was discolored root surface, number 6, 
possibly arrested caries and no evidence of pre-existing 
caries on number 6 from the record review.

Criteria and analysis.  The laws and regulations concerning 
service connection, compensation, and treatment for dental 
disorders were changed, first in 1982, and again in 1994.  
Because the veteran initially filed his claim in November 
1993, his claim is evaluated under the criteria that are more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise in statute).  

The law in 1993 stated that, in general, VA law and 
regulation provides that service connection will be granted 
for a disease or injury of the individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381 (1993).  Effective 
in February 1994, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were not 
disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161); 38 C.F.R. § 4.149 
(effective prior to June 8, 1999); 59 Fed. Reg. 2530 (Jan. 
18, 1994).  

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a) (in 
effect in 1993).  In addition, all of 38 C.F.R. § 3.382, 
(which allowed for the establishment of service connection 
for Vincent's disease and/or pyorrhea), was eliminated.  As 
the veteran filed his claim in 1993, before the less-
favorable regulatory changes were promulgated, the veteran's 
claim will be evaluated using the regulations in effect in 
1993.  The 1993 regulations allow for service connection for 
disease of individual teeth, and the regulatory changes in 
1994 and 1999 eliminate that possibility in this case except 
for the sole purpose of determining entitlement to dental 
examination or outpatient treatment under certain conditions.  
The Board finds that the veteran is not adversely affected by 
adjudication of the dental disability issues without delay 
for further notice in this regard.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based upon the evidence of record, the Board finds no 
probative evidence demonstrating the veteran sustained dental 
caries due to aggravation or treatment during service of 
tooth number 6, or as a result of dental trauma during active 
service has been submitted.  The service medical records do 
not show that the veteran suffered any trauma or injury to 
this teeth or mouth.  Most importantly, the veteran has not 
contended that he suffered any such trauma.  Instead, the 
veteran underwent extensive treatment for periodontal disease 
in service.  While the VA examiner in December 1996 noted 
caries under crown of tooth 6, the VA examiner who also 
offered his medical opinion in the November 2002 VA 
examination found no caries under the crown of tooth 6.  He 
merely found the tooth material to be discolored but firm.  
He also noted that the crown was over 20-years old without a 
failure.  Finally he stated that even if caries were found 
under the crown that this, "happens commonly since recurrent 
decay is one of the most common reasons for failure of crowns 
and bridges." 

The Board notes that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).  
However, the veteran has already been granted service 
connection for VA outpatient dental treatment (as 
specifically noted in the November 2002 rating decision), and 
that issue is therefore not before the Board.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran. Accordingly, the benefit-of-the- doubt rule is not 
applicable, and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for dental caries based on 
aggravation is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

